                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


DOUGLAS RAY RICHARDS                              §

VS.                                               §           CIVIL ACTION NO. 9:21-CV-90

JOSHUA LESTER, et al.,                            §

                     MEMORANDUM OPINION REGARDING VENUE

       Plaintiff, Douglas Ray Richards, an inmate currently incarcerated at the Clements Unit with

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Joshua Lester, Dustin

Brown ad Brandon White.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

       Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

       Plaintiff’s complaint pertains to his treatment while incarcerated at the Clements Unit. The

Clements Unit is located in the Northern District of Texas, Amarillo Division. It is clear that all of
the events or omissions giving rise to his claims occurred in the Northern District of Texas, Amarillo

Division. Venue, therefore, is not proper in the Eastern District of Texas, Lufkin Division.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

1406(a). Plaintiff’s claims should be transferred to the Northern District of Texas, Amarillo

Division. An appropriate order so providing will be entered by the undersigned.


       SIGNED this 25th day of May, 2021.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
